DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest an electrolysis system with a water electrolysis unit, a DC power source and a mitigation unit for mitigating the counter electromotive force or potential fluctuation, wherein the DC power source, the mitigation unit and the water electrolysis unit are connected in series in this order.  JP’978 does not explicitly disclose the series order of power source, the mitigation unit and the water electrolysis unit as stated in Applicant’s remarks on p. 5 submitted 29 December 2020.  JP’501 does not explicitly disclose the series order of power source, the mitigation unit and the water electrolysis unit as stated in Applicant’s remarks on pp. 5-6 submitted 29 December 2020.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794